I respectfully dissent from the majority's decision that plaintiff has proven that her bilateral carpal tunnel syndrome is an occupational disease under the Act. Proof of increased risk is particularly troublesome in cases where the employee's health or physical condition predisposes her to developing the disease. In my opinion, an expert witness on the "increased risk" issue who admits that she is unfamiliar with the specifics of the job at issue cannot render a competent, credible opinion. Plaintiff's expert witness, Dr. Josewicz, testified as to causation and increased risk based on her understanding that plaintiff's job involved "repetitive" hand movements. Having never inquired into and having no knowledge of the details of plaintiff's job, she clearly was unable to testify as to, for example, the number of hand or wrist motions made in any given time period, and she could not have understood the mechanics of  "pressing buttons and pulling levers" involved in the job. Without a basic knowledge of relevant facts, she could not offer a credible opinion comparing plaintiff's job with the general run of occupations. There being insufficient evidence to satisfy the "increased risk" prong necessary to prove plaintiff's occupational disease claim, I would reverse the award of total disability benefits in this case.
                                  S/ _______________________ RENÉE C. RIGGSBEE COMMISSIONER